Citation Nr: 1542052	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T. K.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2008, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In October 2009 and March 2011, the Board remanded the case for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In November 2013, the Board denied service connection for degenerative disc disease of the lumbar spine.  Thereafter, the Veteran appealed the Board's denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the November 2013 Board decision and remanded the claim to the Board for further development. 

In August 2015, the Veteran was informed that the Veterans Law Judge who conducted the December 2008 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  He was informed of his right to a new hearing.  In a correspondence received in September 2015, the Veteran responded that he did not want a new hearing. 

The issue of entitlement to service connection for a cervical spine condition has been raised by the record in the August 2014 brief to the Court, by the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (b)(2015).

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran asserts that his degenerative disc disease of the lumbar spine is due to his military service.  He contends that he injured his back in 1968, when a jeep that he was working on fell on him.  

In the March 2015 Memorandum Decision, the Court determined that additional development under the duty to assist is needed.  Specifically, VA must seek to obtain records from the Monsanto Chemical Company that pertain to a 'private disability claim' filed by the Veteran.  38 U.S.C. § 5103A (b)(1); 38 C.F.R. § 3.159 (c)(1) (2015) (VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include . . . private medical care providers, [and] current or former employers).

On remand, the AOJ should contact the Veteran for authorization to obtain any relevant records from the Monsanto Chemical Company.  The Veteran should also be invited to submit any records in his possession that are related to his disability claim against Monsanto Chemical Company as well any other evidence (to include medical records) pertinent to his claim for degenerative disc disease of the lumbar spine.  Any identified records, to include updated VA treatment records, should be associated with the claims file for consideration in the Veteran's appeal.  

Thereafter, the claims file should be returned to the March 2012 VA examiner for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization and any relevant information for the AOJ to obtain any and all records from the Monsanto Chemical Company in regard to a disability claim by the Veteran and/or his disability retirement from that company.  If those records cannot be obtained, the AOJ should document all steps taken, notify the Veteran that the records could not be obtained, and allow the Veteran the opportunity to provide such records.   

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Invite the Veteran to submit any records in his possession that are related to his disability claim against Monsanto Chemical Company.  He should also be asked to submit any other evidence (to include VA or non-VA treatment records) that is pertinent to his claim.  After obtaining any necessary authorization from the Veteran, all identified, outstanding records should be obtained. 

3.  If any additional evidence is associated with the file, pursuant to this Remand or otherwise, then return it to the examiner that provided the March 2012 opinion, for an addendum.  If that examiner is unavailable, the claim file must be provided to a new examiner with appropriate expertise.  The entire claim file, to include all electronic files, must be reviewed by the new examiner.  If the examiner determines that a physical examination is necessary, then one should be provided.

The examiner is to discuss the etiology and the onset of any diagnosed low back disability.  

a) Specifically, the examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed back disability, including degenerative disc disease and degenerative joint disease, is related to the Veteran's period of active military service or, had onset during service. 

b) With respect to the diagnosis of degenerative joint disease of the lumbar spine, the examiner is asked to provide an opinion as to whether such condition manifested within one year of the Veteran's discharge from service, i.e. by February 1970.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant tests, specialist opinion, or other information needed to provide the requested opinion. 

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, the AOJ must issue a supplemental statement of the case that identifies the evidence considered, and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



